NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANQIU HOU,                                     No.    15-70143

                Petitioner,                     Agency No. A201-009-771

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2020**


Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Yanqiu Hou, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on internal inconsistencies in Hou’s testimony; inconsistencies between

Hou’s testimony and her documentary evidence (such as business, medical, and

identity documents); and her demeanor. Id. at 1044 (adverse credibility finding

must be based on the totality of the circumstances); Huang v. Holder, 744 F.3d
1149, 1153-54 (9th Cir. 2014) (an adverse credibility determination based on the

alien’s demeanor should be afforded special deference because such assessments

are often based on nonverbal cues and thus, the IJ is best suited to make demeanor

determinations). Hou’s explanations do not compel a contrary conclusion. See

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (agency not required to

accept explanations for inconsistencies). Hou also failed to provide reasonably

available corroborative evidence that she resided in California prior to November

2012. See Shrestha, 590 F3d. at 1047-48. In the absence of credible testimony,

Hou’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).




                                         2                                  15-70143
      Substantial evidence also supports the agency’s denial of Hou’s CAT claim

because it was based on the same evidence found not credible, and Hou does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not she would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      To the extent Hou claims the IJ was biased and she was denied a full and fair

hearing, we lack jurisdiction to consider the claims because she didn’t raise them

before the BIA and they are the type of claimed due process violations that can be

corrected by the BIA. See 8 U.S.C. § 1252(d)(1); Sola v. Holder, 720 F.3d 1134,

1135-36 (9th Cir. 2013) (per curiam).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    15-70143